                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                          LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                       CASE NO. 2:20-CR-00079-01

VERSUS                                         JUDGE JAMES D. CAIN, JR.

TREVOR SELWYN DANIEL JR (01)                   MAGISTRATE JUDGE KAY



                                    JUDGMENT

      Before the court is a Report and Recommendation [doc. 72] of the Magistrate Judge,

recommending that the defendant’s Motion to Suppress [doc. 31] be denied. The court has

conducted an independent review of the record and finds that the Report and

Recommendation is correct under applicable law. Accordingly, IT IS ORDERED that the

Report and Recommendation [doc. 72] be ADOPTED and that the Motion to Suppress be

DENIED.

      THUS DONE AND SIGNED in Chambers on this 30th day of June, 2021.



                  _________________________________________
                             JAMES D. CAIN, JR.
                      UNITED STATES DISTRICT JUDGE
